Citation Nr: 0926921	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  06-14 235A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Little Rock, 
Arkansas


THE ISSUE

Entitlement to payment of unauthorized medical expenses for 
services rendered at North Logan Mercy Hospital on October 
26, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from February 1972 to 
February 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 decision of the Medical 
Administration Service (MAS) of the Department of Veterans 
Affairs (VA) Medical Center (VAMC) in Little Rock, Arkansas.  
The MAS/VAMC denied the Veteran's claim of entitlement to 
payment of unauthorized medical expenses for services 
rendered at North Logan Mercy Hospital on October 26, 2005.  
The Veteran timely appealed this adverse March 2006 decision.

The evidence on file reveals that although the Veteran was 
scheduled for a video conference hearing on October 26, 2007, 
a Report of Contact dated on October 17, 2007 requested 
rescheduling of the video hearing.  According to a July 9, 
2009 letter from the Veteran's representative, the Veteran no 
longer desires to testify at a video conference hearing.  
Rather, it is requested that this case be adjudicated by the 
Board.

The appeal is REMANDED to the MAS/VAMC in Little Rock, 
Arkansas for additional development.  VA will notify the 
Veteran if further action is required.


REMAND

The Veteran is seeking reimbursement of unauthorized medical 
expenses for treatment that he received from North Logan 
Mercy Hospital on October 26, 2005.  The Veteran maintains 
that it was an emergency situation and that no viable VA 
treatment facility within a reasonable distance would treat 
his condition (e.g. severe injury to his right upper 
extremity and neck). (See, VA Form 9, dated and signed by the 
Veteran in May 2006).

Generally, the admission of a Veteran to a non-VA hospital at 
VA expense must be authorized in advance.  See 38 C.F.R. § 
17.54 (2008).

As pointed out by the Veteran's representative in a March 
2009 written presentation, Congress has authorized the 
reimbursement for unauthorized emergency medical treatment 
under two statutory provisions, 38 U.S.C.A. § 1728 and 38 
U.S.C.A. § 1725 (West 2002).

Under 38 U.S.C.A. § 1728, payment or reimbursement of the 
expenses of care not previously authorized, in a private or 
public hospital not operated by VA, may be paid when the 
Veteran received care for: (a) an adjudicated service- 
connected disability; (b) non-service-connected disabilities 
associated with and held to be aggravating an adjudicated 
service- connected disability; (c) any disability of a 
Veteran who has a total disability permanent in nature 
resulting from a service-connected disability; or (d) any 
illness, injury or dental condition in the case of a Veteran 
who is participating in a rehabilitation program under 38 
U.S.C. Chapter 31 and who is medically determined to be in 
need of hospital care or medical services for any of the 
reasons enumerated in Sec. 17.48(j).  38 U.S.C.A. § 
1728(a)(2) (West 2002); 38 C.F.R. § 17.120(a) (2008).

In contrast, under 38 U.S.C.A. § 1725, pursuant to the 
Veterans Millennium Health Care and Benefits Act (Act), 
payment or reimbursement of non-VA emergency medical services 
for nonservice-connected disorders for Veteran's without 
insurance is available if certain conditions are met.  38 
U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-17.1008 
(2008).

The VAMC denied the Veteran's claim under 38 U.S.C.A. § 1728.  
(See, April 2006 statement of the case).  The VAMC did not, 
however, consider the claim under 38 U.S.C.A. § 1725 and its 
implementing regulations.  

Further, under either 38 U.S.C.A. §§ 1725 and 1728, it is 
necessary to determine if the Veteran's treatment on October 
26, 2005 constituted emergency treatment in an instance where 
VA facilities were not feasibly available and an attempt to 
use them before hand would not have been reasonable.  This is 
a medical determination that must be made by qualified 
medical personnel.  Therefore, the Board finds that remand is 
necessary for a physician to determine whether the Veteran's 
treatment by a private facility on October 26, 2005 was for a 
medical emergency, if VA facilities were feasibly available 
to provide the type of care he needed, and when the medical 
emergency ended (i.e., whether at any point there was 
"stabilization").
Additionally, although the Veteran contends that he is 
receiving VA unemployability benefits, the information on 
file is unclear whether the Veteran has been awarded a total 
disability rating for unemployability based on service-
connected disabilities.  The information on file indicates 
that he is assigned a 30 percent rating for a knee disorder, 
a 20 percent rating for another knee disorder, a 10 percent 
rating for traumatic arthritis, a 10 percent rating for 
emphysema, and a 10 percent rating for bursitis; his combined 
rating is noted to be 60 percent.

Additionally, it is unclear if there is pertinent medical 
evidence available, but not associated with the claims file, 
on the Veteran's medical condition shortly before and/or 
after the October 2005 treatment in question.  The only 
medical evidence on file is the October 2005 treatment report 
from North Logan Mercy Hospital.

Accordingly, the Veteran's unauthorized medical expense claim 
is REMANDED to the MAS/VAMC in Little Rock, Arkansas for the 
following development and consideration:

1.  Provide the Veteran a complete VCAA 
letter that notifies him of the 
evidence required for payment or 
reimbursement of the costs of 
unauthorized medical expenses under 38 
U.S.C.A. § 1725 and 38 U.S.C.A. 
§ 1728.  A copy of the letter should 
also be sent to the Veteran's 
representative.

Specifically, the Veteran should be 
informed as to the information and 
evidence necessary to substantiate his 
claim for medical expense 
payment/reimbursement, including which 
evidence, if any, the Veteran is 
expected to obtain and submit, and 
which evidence will be obtained by VA.

2.  Contact the Veteran and request 
that he identify all health care 
providers who treated him for a right 
upper extremity and/or neck disability 
within a six month period before and 
after the October 2005 treatment.  
After securing any appropriate consent 
from the Veteran, MAS/VAMC must attempt 
to obtain copies of all treatment 
records identified by the Veteran that 
have not been previously secured.  If 
MAS/VAMC is unsuccessful in obtaining 
any medical records identified by the 
Veteran, it must inform the Veteran and 
his representative of this and request 
them to provide copies of the 
outstanding medical records.

3.  After any additional evidence has 
been obtain pursuant to the above- 
requested development, make a 
determination as to whether the 
Veteran's appeal falls under the 
provisions of 38 U.S.C.A. § 1725 or § 
1728.

4.  Relevant information should be 
added to the file showing whether or 
not the Veteran is assigned a total 
disability rating based on individual 
unemployability due to service-
connected disabilities.  

5.  If the Veteran's claim falls under 
the provisions of 38 U.S.C.A. § 1725 
for a nonservice-connected disability 
for treatment rendered on October 26, 
2005 from North Logan Mercy Hospital, 
which means that there must be evidence 
that the Veteran had received medical 
services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period 
preceding the furnishing of the 
emergency treatment, provide the 
Veteran's claims folder and all 
relevant medical reports to an 
appropriately qualified VA physician, 
who must acknowledge receipt and review 
of the claims folder and relevant 
medical reports in any report 
generated, and request an opinion 
concerning the following:
(a) Was the medical situation of such 
nature that a prudent layperson 
reasonably would have expected that 
delay in seeking immediate medical 
attention would have been hazardous to 
life or health?

(b) Were VA facilities feasibly 
available and would an attempt to use 
them beforehand have been reasonable? 
In addressing this question, the 
physician may consider such factors as 
whether VA had a bed available, the 
relative distance involved in obtaining 
VA and private treatment, the urgency 
of the Veteran's medical condition, the 
nature of treatment making it necessary 
or economically advisable to use non-VA 
facilities, or if the Veteran was not 
responsible for going to the non-VA 
facility.

(c) When does the record demonstrate 
that the Veteran became stabilized in 
each instance? Note that for purposes 
of this question, VA defines 
"stabilized" as "no material 
deterioration of the emergency medical 
condition is likely, within reasonable 
medical probability, to occur if the 
Veteran is discharged or transferred to 
a VA or other federal facility." See 38 
C.F.R. § 17.1001(d) (2008).

If the Veteran's claim falls under the 
provisions of 38 U.S.C.A. § 1728 for an 
adjudicated service-connected 
disability for treatment rendered on 
October 26, 20057 from North Logan 
Mercy Hospital, request a medical 
opinion from the appropriate VA 
physician concerning the following:

(a) Was the care rendered in a medical 
emergency of such nature that delay 
would have been hazardous to life or 
health?

(b) Were VA facilities feasibly 
available, and, if so, would an attempt 
to use them beforehand have been 
reasonable, sound, wise or practical? 
In addressing this question, the 
physician may consider such factors as 
whether VA had a bed available, the 
relative distance involved in obtaining 
VA and private treatment, the urgency 
of the Veteran's medical condition, the 
nature of treatment making it necessary 
or economically advisable to use non-VA 
facilities, or if the Veteran was not 
responsible for going to the non-VA 
facility.

(c) Based on sound medical judgment, 
could the Veteran have been transferred 
from the non-VA facility to a VA 
medical center for continuation of 
treatment at a certain point? 38 C.F.R. 
§ 17.121.

The physician must be provided with a 
copy of the Veteran's MAS claims file, 
so that he or she can properly address 
the above-requested questions.

6.  Then readjudicate the unauthorized 
medical expenses claim in light of the 
additional evidence received since the 
April 2006 statement of the case.

7.  If the claim is not granted to the 
Veteran's satisfaction, send him and 
his representative a supplemental 
statement of the case containing the 
provisions of 38 U.S.C.A. § 1725 and § 
1728 and the applicable regulations.  
Provide them an opportunity to respond 
to it before returning the claims file 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The MAS/VAMC and 
the Veteran are advised that the Board is obligated by law to 
ensure that VA complies with its directives, as well as those 
of the appellate courts.  It has been held that compliance by 
the Board or the MAS/VAMC is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment by the 
agency of original jurisdiction.  The law requires that all 
claims that are remanded by the Board or by The United States 
Court of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



